Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further consideration a new grounds of rejection is applied and the office action is non-final

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites

1, 11. (Currently Amended) A system for knowledge system management for a business, the system comprising: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; process the question and a series of prior questions via a text analytics system to infer intent of the customer; determine contextual information regarding the question including at least stored profile information regarding the customer; determine, based on both the inferred intent and the determined contextual information, whether a first criterion is satisfied for obtaining an automated response to the question, wherein the first criterion relates to an assessment that the business is likely to benefit more by routing the question to an agent of the business versus having the question answered by a knowledge system for generating automated responses to questions; in response to determining that the first criterion is #et satisfied, establish a communication with the agent for handling the question; in response to determining that the first criterion is not satisfied, transmit the question to a the knowledge system for generating automated responses to questions; receive the automated response to the question from the knowledge system; determine whether or not the automated response satisfies a second criterion for providing the automated response to the customer; and in response to determining that the automated response satisfies the second criterion, transmit the automated response to an electronic device operated by the customer.

Regarding claims 1, and 11
Step 1 analysis:

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
 process the question and a series of prior questions via a text analytics system to infer intent of the customer (mental process: user can read text, interpret question/queries); 
determine contextual information regarding the question (mental process: user can read text, interpret question/queries); 
determine, based on both the inferred intent and the determined contextual information, whether a first criterion is satisfied for obtaining an [] response to the question (mental process: user can read text, interpret question/queries, determine an appropriate answer),
 wherein the first criterion relates to an assessment that the business is likely to benefit more by routing the question to an agent of the business versus having the question answered by a knowledge system for generating automated responses to questions (mental process: user determining how to route query or who should respond to it); 
in response to determining that the first criterion is satisfied, establish a communication with the agent for handling the question (mental process; can be as simple as talking to a human agent);
 in response to determining that the first criterion is not satisfied (mental process of making decision); 
determine whether or not the automated response satisfies a second criterion for providing the automated response to the customer (mental process wherein a user may determine if a response is good enough); and 
in response to determining that the automated response satisfies the second criterion(mental process wherein a user may determine if a response is good enough).

but for the recitation of generic computer components. 
a processor; and a memory coupled to the processor, wherein the memory has stored thereon,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor; and a memory coupled to the processor, wherein the memory has stored thereon” language, 
“process the question” in the context of this claim encompasses the user reading text and manually determining what is being asked. Similarly, the limitation of ______________, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
For example, but for the “by a processor” language, _______ in the context of this claim encompasses the user thinking that _______. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of 
“a processor; and a memory coupled to the processor, wherein the memory has stored thereon,” (The processor is 
receive a question from a customer (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
including at least stored profile information regarding the customer (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
obtaining an automated response to the question (obtaining/receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
transmit the question to a the knowledge system for generating automated responses to questions (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
receive the automated response to the question from the knowledge system (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
transmit the automated response to an electronic device operated by the customer (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
 Further, the claim recites the receiving/storing step. The storing step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
“a processor; and a memory coupled to the processor, wherein the memory has stored thereon,” (The processor is recited at a high-level of generality (i.e., as a generic processor performing) such that it amounts no more than mere instructions to apply the exception using a generic computer component);
receive a question from a customer (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
including at least stored profile information regarding the customer (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
obtaining an automated response to the question (obtaining/receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
transmit the question to a the knowledge system for generating automated responses to questions (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
receive the automated response to the question from the knowledge system (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
transmit the automated response to an electronic device operated by the customer (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
receiving/obtaining, and storing steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

3, 13. (Currently Amended) The system of claim 2 1, wherein the contextual information further comprises a topic trend of the question. (non functional descriptive material, no additional elements)

4, 14. (Currently Amended) The system of claim 2 1, wherein the contextual information comprises stored profile information regarding the customer comprises previous purchases made by the customer from the business (non functional descriptive material, no additional elements)

5, 15. (Currently Amended) The system of claim 2 1, wherein the instructions further cause the processor to transmit the contextual information to the knowledge system along with the question (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).

6, 16. (Currently Amended) The system of claim 1, wherein the first criterion comprises a determination that the customer does not wish to terminate a customer relationship the assessment that the business is likely to benefit more by routing the question to the agent of the business versus having the question answered by the knowledge system for generating automated responses to questions includes determining whether the customer is dissatisfied with a product or service provided by the business. No additional elements

7, 17. (Original) The system of claim 1, wherein the second criterion comprises a confidence level for an accuracy of the automated response being above a predetermined threshold. No additional elements

8, 18. (Original) The system of claim 7, wherein the instructions further cause the processor to route a communication link with the electronic device operated by the customer to an agent device in response to determining that the automated response does not satisfy the second criterion. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo.

9, 19. (Original) The system of claim 1, wherein the second criterion comprises the automated response being shorter than a predetermined length. No additional elements

10, 20. (Currently Amended) The system of claim 1, wherein the instructions further cause the processor to route a communication link with the electronic device operated by the customer to an agent device in response to determining that the question does not satisfy the first criterion is satisfied. No additional elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R VINCENT/     Primary Examiner, Art Unit 2123